Willson, Judge.
This conviction is not only not supported by, but is against the evidence and the law. Defendant explained his possession of the property by saying that he had found it on the road and had taken it up and carried it to his *517home. He proved the truth of this explanation by a witness who testified that he was in company with the defendant when the property was so found and taken. There is not a particle of evidence tending to show the falsity of defendant’s explanation, but, on the contrary, all the evidence in the case tends strongly to establish its truth, and corroborates the testimony of the witness who stated positi vely that the defendant did find the property and took it innocently. Defendant at no time claimed the property as his own, or attempted to conceal it, but, on the contrary, made efforts to discover the owner of it, and did, in fact, discover the owner of a portion of it, an over coat, and restored the same to the owner.
Opinion delivered June 15, 1886.
The court erred in not granting the defendant a new trial, and for this error the judgment is reversed and the cause remanded.
Reversed and remanded.